DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 9-15, 18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al, US Patent Pub. 20150339098, in view of Honma et al, US Patent Pub. 20190222798 A1, and further in view of Lin, US Patent 10045086 B1.
Re Claim 1, Lee et al discloses an electronic device comprising: a display (paras 0159-0161: display device); a transceiver; a processor (abstract: processor); and a memory for storing commands executable by the processor, wherein the processor is fig. 8; paras 0159-0161: a user uses voice to communicate with a display device by requesting information about a particular person within the display device, whereby the information about said particular person within the display device is displayed on the display device), but fails to disclose based on a user input to select the one of the at least one information of a person being received, acquire voice data corresponding to an utterance of a person related to the selected information of a person, acquire voice data feature from the acquired voice data. However, Honma et al discloses a system where a user could select a person in a video image, whereby the voice of that person is output when said person is selected (Honma et al, paras 0076, 0107, 0199). It would have been obvious to modify the Lee et al reference such that it includes the ability for a user to select a person in a video image, wherein the voice audio of the selected person is obtained when said person is selected as taught in Honma et al, such that the user can select the person through voice commands as highlighted in Lee et al above, for the purpose of being able to obtain the voice of the person in the video image while also accessing information about the person in the video image.
The Combined teachings of Lee et al and Honma et al fail to disclose control the transceiver to transmit the acquired voice data feature to a server. However, Lin teaches the concept of capturing a person’s voice and transmitting said captured voice to a server (Lin, claims 7 & 11). It would have been obvious to modify the Honma et al reference as used to modify Honma et al such that the captured voice is transmited to a 
Re Claim 2, the combined teachings of Lee et al, Honma et al and Lin disclose the electronic device of claim 1, wherein the processor is further configured to: acquire sound data which is different from the voice data, in response to a point of time when the person gives an utterance (Honma et al, paras 0076-0078: the voice and the background noise are picked up and sent for output), and control the transceiver to transmit the voice data and the sound data to the server (Lin, claims 7 & 11: signals sent to server).
Re Claim 3, the combined teachings of Lee et al, Honma et al and Lin disclose the electronic device of claim 1, wherein, based on receiving a user input to select one of the at least one information of a person, the processor is further configured to detect a person who is identical with the person from the media content using a feature of a face of the person related to the selected information of a person and extracts voice data to correspond to an utterance of the detected person (Honma et al, para 0018: face recognition capabilities).
Re Claim 4, the combined teachings of Lee et al, Honma et al and Lin disclose the electronic device of claim 1, wherein, based on acquiring a voice data feature collection level including information on whether the voice data feature is acquired in a level capable of generating output voice data using the voice data feature from the server through the transceiver (Honma et al, para 0186: volume control means that the voice audio is audible; Lin, claims 7 & 11: signals sent to server), but fails to explicitly disclose the processor is further configured to control the display to display the voice 
Re Claim 7, the combined teachings of Lee et al, Honma et al and Lin disclose the electronic device of claim 2, wherein the electronic device further comprises: a microphone (Lee et al, para 0058: microphone), and a speaker (Honma et al, para 0192: speaker), and wherein, based on receiving a user utterance through the microphone (Lee et al, para 0058: microphone), the processor is further configured to: control the transceiver to transmit the user utterance to the server, and receive output voice data which is generated using the voice data feature by the server to correspond to the user utterance, and control the speaker to output the received output voice data (Honma et al, paras 0076, 0107, 0199; Lee et al, fig. 4: two-way communication with server).
Re Claim 9, the combined teachings of Lee et al, Honma et al and Lin disclose the electronic device of claim 7, wherein, based on receiving voice data selected by the server in response to the utterance by controlling the transceiver, the processor is further configured to control the speaker to output the received sound data (Honma et al, para 0192: speaker).
Re Claim 10, the combined teachings of Lee et al, Honma et al and Lin disclose the electronic device of claim 7, wherein, based on receiving sound data selected by the server in response to the utterance by controlling the transceiver, the processor is Honma et al, para 0192: speaker).
Claims 11-12 have been analyzed and rejected according to claim 1.
Claim 13 has been analyzed and rejected according to claim 2.
Claim 14 has been analyzed and rejected according to claim 3.
Claim 15 has been analyzed and rejected according to claim 4.
Claim 18 has been analyzed and rejected according to claim 7.
Re Claim 20, the combined teachings of Lee et al, Honma et al and Lin disclose the method of claim 12, but fails to explicitly disclose further comprising: displaying a degree of the acquiring of the voice data feature received from the server on the display. However, it would have been readily obvious to modify the Honma et al reference as used to modify Lee et al such that the amount of voice feature extracted is illustrated on the display for the purpose of showing a user of the system how much of the voice has been extracted and/transmitted to the server at a given time.

Allowable Subject Matter
Claims 5-6, 8, 16-17 & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claim 5: The prior art does not teach or moderately suggest the following limitations:

Limitations such as these may be useful in combination with other limitations of claim 4 and ultimately claim 1.

The following is a statement of reasons for the indication of allowable subject matter for claim 6: The prior art does not teach or moderately suggest the following limitations:
Wherein, based on identifying that the received voice feature collection level not reaching a preset level, the processor is further configured to control the transceiver to transmit, to another electronic device, a command to request acquiring the selected information of a person and voice data feature of the person.
Limitations such as these may be useful in combination with other limitations of claim 4 and ultimately claim 1.

The following is a statement of reasons for the indication of allowable subject matter for claim 8: The prior art does not teach or moderately suggest the following limitations:

Limitations such as these may be useful in combination with other limitations of claim 2 and ultimately claim 1.

The following is a statement of reasons for the indication of allowable subject matter for claims 16-17: The prior art does not teach or moderately suggest the following limitations:
Further comprising: based on identifying that the received voice feature collection level not reaching a preset level, receiving information on another media content acquired by the server in response to a command to request acquiring another media content capable of acquiring the voice data feature by controlling the transceiver; and displaying received information on the other media content on the display.
Limitations such as these may be useful in combination with other limitations of claim 15 and ultimately claim 12.

The following is a statement of reasons for the indication of allowable subject matter for claim 19: The prior art does not teach or moderately suggest the following limitations:
Wherein the user includes a first user and a second user, and wherein the method further comprises: based on receiving an utterance of the first user, transmitting utterance of the first user to the server, and in response to utterance of the first user, receiving first output voice data which is generated by the server using voice data feature stored to correspond to the first user in response to the utterance of the first user; and based on the utterance of the second user being received, transmitting the utterance of the second user to the server, and in response to utterance of the second user, receiving a second output voice data which is generated by the server using voice data feature stored to correspond to the second user.
Limitations such as these may be useful in combination with other limitations of claims 18, 13 and ultimately claim 12.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190.  The examiner can normally be reached on Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651          						3/13/2021